Opinion issued July 28, 2005











In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-00750-CV
____________

IWONA PAPKE, Appellant

V.

CHARLES GILLILAND, Appellee




On Appeal from the County Civil Court at Law No. 2
Harris County, Texas
Trial Court Cause No. 781,243




MEMORANDUM  OPINION
          We received a letter from appellant’s counsel stating that the parties had
settled.  Because no motion to dismiss was filed, on June 27, 2005, the Clerk of the
Court notified appellant that unless, within 10 days of the date of the notice, appellant
responded to the notice, the appeal would be dismissed.   See Hallmark Personnel of
Texas, Inc. v. Franks, 562 S.W.2d 933, 935 (Tex. App. –Houston [1st Dist.] 1978, no
writ) (existence of actual controversy is essential to exercise of appellate jurisdiction).
Appellant has not responded to the notice. 
          Accordingly, the appeal is dismissed.
PER CURIAM
Panel consists of Justices Taft, Keyes, and Bland.